Citation Nr: 0721777	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 25, 
2005 for the award of service connection for aphakia of the 
right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1955 to 
January 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for aphakia of the right eye and 
awarded an effective date of February 8, 2005.  In his 
December 2005 notice of disagreement the veteran argued that 
there was clear and unmistakable error regarding the 
effective date.  A March 2006 Decision Review Officer 
Decision reviewed the record de novo and assigned an 
effective date of January 25, 2005, which is the earliest 
date stamp shown.  

In January 2007 the veteran testified at a Central Office 
Board Hearing. 


FINDINGS OF FACT

1.  The RO in June 1974 denied the veteran's claim for 
service connection for a right eye disorder.  

2.  The veteran did not attempt to reopen his claim for 
service connection for a right eye disorder prior to January 
25, 2005.  


CONCLUSION OF LAW

An effective date earlier than January 25, 2005, for the 
grant of service connection for aphakia of the right eye, is 
not warranted.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.400, 20.1103 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a letters dated in February 2005 and March 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided complete VCAA notice to the veteran after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error as the February 2005 and March 2006 duty to assist 
letters together informed the appellant of the applicable 
laws and regulations regarding the claims, the evidence 
needed to substantiate such claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, in the March 2006 letter, 
the appellant was provided with notice of what type of 
information and evidence was needed to establish a disability 
rating and an effective date of the disability.  

Analysis

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The effective date of a reopened claim based on new and 
material evidence received after the final disallowance shall 
be the date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from, or action by, a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The veteran argues that he should be entitled to an earlier 
effective date for the grant of service connection of his 
right eye disorder.  He claims that the effective date should 
be 1957, when he was separated from service.  A review of the 
claims file shows that the only pending in claim in 1957 was 
for vocational rehabilitation or education and training.  The 
veteran filed an informal claim for service connection for a 
right eye disorder in July 1967 and a formal claim for the 
same disorder in April 1974.  The date of the veteran's 
initial claim for service connection for a right eye disorder 
is April 1974, as the formal claim was not received within 
one year of the July 1967 informal claim.  See 38 C.F.R. 
§ 3.155(a).  However, the RO denied that claim in June 1974 
and notified the veteran that same month.  The veteran did 
not appeal the decision and it is now final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The Board notes that 
notification of the determination was mailed to a nearby zip 
code, however the veteran's street address, town and state 
reflected the address he provided in his April 1974 claim.  
Furthermore, there is no evidence in the record that the June 
1974 decision was undeliverable.  Therefore there is no 
reason to believe that the June 1974 decision was not 
delivered to the veteran's last residence of record.  While 
the veteran stated during his January 2007 Board hearing that 
he never received the June 1974 decision, he also testified 
that he was probably at that residence for only a few months 
as he was moving around during that time.  The Board notes 
that it is the claimant's duty to keep VA apprised of his or 
her current address.  Hyson v. Brown, 5 Vet. App. 262 (1993)

The veteran also testified that in 1957 his representative 
informed him that his service medical records were destroyed 
by fire.  It is noteworthy that the file indicates that 
service medical records were received in May 1974.  In his 
December 2005 notice of disagreement, the veteran asserted 
that in December 2004 he requested copies of his service 
medical records, which he shortly thereafter received and 
resubmitted his claim.  

On January 25, 2005, the veteran filed an application (VA 
Form 21-526) to reopen his service connection claim for his 
right eye.  As such, the effective date of any subsequent 
awards of service connection for a right eye can be no 
earlier than the date of receipt of the application to reopen 
the claim.  

The January 25, 2005 application is the earliest evidence of 
record of the veteran's intent to reopen his service 
connection claim for aphakia of the right eye.  There simply 
is no evidence on file showing the veteran's intent to reopen 
a claim for service connection for aphakia of the right eye, 
following the June 1974 denial, prior to January 25, 2005.  
Nor is there any evidence in the claim folder prior to 
January 25, 2005 indicating that the veteran intended to file 
a reopened claim.  

Accordingly, the veteran's claims for an effective date 
earlier than January 25, 2005, for the grant of service 
connection for aphakia of the right eye must be denied.  


ORDER

Entitlement to an effective date earlier than January 25, 
2005 for the award of service connection for aphakia of the 
right eye is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


